Citation Nr: 0600464	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-24 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for nephritis as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel



INTRODUCTION

The veteran had active service from January 1980 to January 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Manchester, 
New Hampshire, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  An April 2002 rating decision denied 
the veteran's claim for an increase and continued the 20 
percent evaluation for her diabetes mellitus.  June 2002 and 
October 2002 rating decisions denied entitlement to service 
connection for nephritis as secondary to service-connected 
diabetes mellitus.  The veteran disagreed with and perfected 
appeals of both issues.

A January 2003 rating decision denied entitlement to service 
connection for sleep apnea as secondary to service-connected 
diabetes mellitus, and the veteran submitted a timely Notice 
of Disagreement in July 2003.  The Statement of the Case 
(SOC) was issued in December 2003, and the claims file 
reflects no evidence of it having been returned as 
undelivered.  Neither does the claims file reflect any 
evidence of the veteran having submitted a substantive appeal 
within 60 days of the SOC.  Thus, that issue is not before 
the Board and will not be a part of or discussed in this 
decision.  38 C.F.R. § 20.200 (2005).

In her substantive appeal, the veteran requested a Board 
Hearing.  An April 2004 Board letter informed the veteran 
that her hearing was scheduled for May 26, 2004.  In a May 
2004 letter, the veteran withdrew her request for the 
hearing.  38 C.F.R. § 20.704 (2005).  A Transcript of the 
April 2003 RO hearing is associated with the claims file.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate her claims and fulfilled the duty to assist her 
in developing that evidence.

2.  The veteran's diabetes mellitus manifests with the need 
for insulin and a restricted diet.

3.  The requirement for insulin, restricted diet, and 
regulation of activities have not been more nearly 
approximated.

4.  The preponderance of the evidence does not show a causal 
connection between the veteran's proteinuria and her service-
connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2005).

2.  The veteran's proteinuria/nephritis is not proximately 
due to, the result of, or aggravated by, her service-
connected diabetes mellitus.  38 U.S.C.A. § 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any error in the sequence of events is not 
shown to have any effect on the case or to cause injury to 
the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  Id.

In this case, in letters of March 2002 and May 2002, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim for service 
connection on a secondary basis, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence relevant to the claims.

Although the letters did not specifically inform her of what 
was needed to substantiate a claim for increase, the veteran 
was also provided with a copy of the appealed rating 
decisions, as well as the June 2003 Statement of the Case 
(SOC).  These documents provided her with notice of the law 
and governing regulations, including the specific criteria 
for establishing an increased rating for diabetes, as well as 
the reasons for the determinations made regarding her claim.  
By way of these documents, she also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  

Therefore, the Board finds that a reasonable person could be 
expected to understand from the notice provided what was 
needed to substantiate her claims, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  Mayfield, supra.  Moreover, the veteran indicated 
in her hearing testimony that she received all of her 
treatment at a VA facility.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, examination reports, and the transcript of her RO 
hearing.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim poses no risk of prejudice to 
the veteran.  See Mayfield, supra; Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims).

Increased Rating Claim

Relevant law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Factual background

Historically, a March 1993 rating decision granted service 
connection for diabetes mellitus with a noncompensable 
evaluation.  A November 2000 rating decision granted a 
compensable evaluation of 20 percent, effective April 2000.  
She submitted her current application for an increase in July 
2001.

VA outpatient treatment records for the period June 2001 to 
November 2001 reflect that she required insulin for control 
of her diabetes.  A June 2001 entry reflects that she was 
prescribed sliding scale lispro prior to meals.  July 2002 
entries reflect that her annual eye examination noted no 
evidence of retinopathy, and that diabetic education was at 
work.  Her morning blood sugars were below 120, and she had 
seen a nutritionist and was counseled to exercise for her 
obesity.  The note also reflected that eye examination showed 
no evidence of diabetic retinopathy.  A 24-hour urine showed 
proteinuria, which was improved with ace.  The veteran was 
referred to a nephrologists in July 2001.  The nurse 
practitioner noted that the diabetes mellitus was the 
probable cause.

An April 2002 rating decision denied an increase and 
continued the veteran's 20 percent evaluation.  The May 2002 
VA examination report reflects the examiner reviewed the 
veteran's medical records and the claims file.  The veteran 
related that she had experienced increased problems with her 
diabetes since her last examination.  She reported that she 
had not experienced any hypoglycemic reactions or incidents 
of ketoacidosis, she was on a restricted diet, but under no 
restrictions on activities.  She wore glasses but not due to 
her diabetic condition, and there were no neurologic problems 
related to her diabetes.  Her then current treatment included 
insulin and insulin lispro, sliding scale, from 3 to 5 units, 
based on blood sugar before meals.  She also took Lisinopril 
for her kidneys.  She received annual diabetic foot and eye 
examinations, and she saw her VA primary care provider every 
three months.  

Physical examination showed the veteran's blood pressure to 
be better than normal and exceeded the blood pressure goal 
for a diabetic, especially one with probable kidney insult.  
Peripheral vessels showed  2+ pulses, upper and lower 
bilaterally.  Neurologic examination showed good sensation in 
the lower extremities to Simms-Weinstein monofilament, with 
5/5 areas of bilateral feet, showing good perception.  Eye 
examination showed no diabetic retinopathy, no cotton-wool 
spots, no AV nicking and, overall, was within normal limits.  
The examiner noted an earlier VA eye examination which found 
similar results.  The skin was normal, and there was no tinea 
between the toes.  The examiner noted normal bowel and 
bladder function and the proteinuria.  The examiner rendered 
a diagnosis of type II diabetes, without complications, 
though but as then uncontrolled on insulin.

In a February 2002 letter, a VA nurse practitioner who 
attended the veteran related that her diabetes was 
complicated.  At the RO hearing the veteran related that the 
nurse practitioner opined that her diabetes was worsening, 
which is why she was prescribed Metformin in addition to the 
insulin.  The veteran also related that she should not cut 
her own toenails, but she otherwise had no restrictions on 
her activities.  The veteran conceded that there was no other 
complication of her diabetes than the nephritis.  In her July 
2003 substantive appeal, the veteran related that she should 
receive a higher evaluation because she could not be as 
active as she once was.  The veteran's representative 
essentially echoed her assertions.

Analysis

The rating criteria for diabetes provide that, diabetes 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, warrants an evaluation of 60 percent.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Diabetes requiring insulin, 
restricted diet, and regulation of activities warrants an 
evaluation of 40 percent.  Id.  The requirement for insulin 
and restricted diet; or, oral hypoglycemic agent and 
restricted diet, warrants an evaluation of 20 percent.  Id.

The preponderance of the competent medical evidence of 
record shows that the veteran's diabetes more nearly 
approximates a 20 percent evaluation.  38 C.F.R. §§ 4.3, 
4.7.  The veteran's diabetes manifest solely with the 
requirement for insulin and restricted diet, but the rating 
criteria require the daily need for insulin, restricted 
diet, and regulation of activities to warrant the next 
higher evaluation.  The veteran concedes that her activities 
are not regulated.  Indeed, as noted above, her treatment 
records reflect that she was counseled and encouraged to 
start an exercise program to help control her weight.  This 
is also reflected in a May 2003 prescription form, where the 
nurse practitioner related that the veteran required daily 
insulin, blood sugar monitoring, dietary restrictions, and 
an exercise plan to manage her diabetes.  An exercise plan 
is patently inconsistent with a restriction of activity.  
The fatigue which the veteran cited in her substantive 
appeal is related to her nonservice-connected sleep apnea.  
Further, as discussed in detail below, her proteinuria is 
not deemed related to her diabetes.

The Board has considered the doctrine of reasonable doubt 
but finds that her diabetes mellitus more nearly 
approximates a 20 percent evaluation, and that 20 percent 
adequately compensates her for her functional loss due to 
diabetes.  38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 
7913.

Service Connection Claim

Relevant law and regulation

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Factual background

The veteran was referred to a private nephrologist due to a 
24-hour urine test which showed proteinuria.  A June 2001 
report of D.S.F, D.O., which was received by the RO in 
September 2002, reflects that physical examination revealed 
the extremities to show no peripheral edema.  There were 
strong dorsalis, pedis, and posterior tibial pulses 
bilaterally.  The Neurological examination was nonfocal.  
Urinalysis showed a specific gravity of 1.015, pH 5.0.  There 
was 3+ protein on dipstick and 50 mg/di of blood.  Leukocyte 
esterase, nitrates, and glucose were negative.  Dr. F noted 
that the veteran had significant proteinuria, but she had 
normal renal function.  In fact she exhibited hyperfiltration 
with an above average creatinine clearance, which could have 
been due in part to the proteinuria or maybe an underlying 
disorder.  
Dr. F noted that a rather extensive serologic work-up was 
negative, and her positive hepatitis C was not active.  Thus, 
an immune complex glomerulonephritis was unlikely.  He then 
opined that the most likely diagnosis was early diabetic 
nephropathy.  Dr. F then went on to observe that the veteran 
also manifested a fairly clear-cut sleep disturbance and she 
could certainly have sleep apnea.  He noted that sleep apnea 
had been associated with proteinuria and could even cause 
renal damage in the form of focal and sermental 
glomerulosclerosis, if it continued over time.  Dr. F 
observed that the veteran had ideal blood pressure, and she 
was on a good dose of Ace inhibitor.  His conclusion was, "I 
think that is as much as she can do right now for diabetic 
nephropathy, if that is what this is."

The May 2002 VA examination report reflects the examiner 
noted the veteran's concern about whether her proteinuria was 
caused by diabetic nephropathy, and he reviewed Dr. F's 
report.  The VA examiner noted that one part of Dr. F's 
report indicated that the proteinuria caused the sleep apnea, 
whereas another part of the report indicated the reverse 
possibility.  The VA examiner referenced his review of 
several areas with the veteran, as well as old records.  He 
noted old records for creatinine and BUN back to 1994.  His 
review of those records showed no decrease in kidney function 
from then to present.  Her A1C showed control of the diabetes 
had lessened then recently, as her hemoglobin A1C was 7.8, as 
the target goal was generally deemed to be 7.  The examiner 
opined that, based on the veteran's past kidney function, as 
demonstrated by creatinine essentially unchanged since 1994, 
and the additional factors of no neurological, vascular, or 
cardiovascular complications, that her history of proteinuria 
was less than likely due to her diabetes and more than likely 
a result of familial proteinuria or proteinuria in relation 
to sleep apnea, and not a proteinuria which caused sleep 
apnea.

An April 2002 report of the veteran's treating nurse 
practitioner reflects that the veteran's diabetes had 
progressed to the need for insulin, that she had developed 
significant proteinuria, and that Dr. F had concluded that 
the proteinuria was probable diabetic nephropathy.  A 
February 2003 letter from the nurse practitioner related that 
the veteran was followed in the Primary Care Clinic, and that 
she was treated for complicated type II diabetes.  At the 
April 2003 RO hearing, the veteran referred to the nurse 
practitioner's letters and what the practitioner had told 
her.

The May 2003 VA genitourinary examination report reflects 
that the examiner reviewed the claims file, and that the 
veteran related that she was gaining much better control of 
her diabetes.  Physical examination revealed no 
abnormalities.  The examiner noted that the veteran's BUN, 
creatinine, glucose and hemoglobin A1C were evaluated, and 
routine laboratory tests were collected over the prior 24 
months.  Her last hemoglobin A1C was 7.3, glucose 151, BUN 
13, and creatinine 0.8, all of which were "nicely within 
limits."  The examiner opined that, based on these test 
results, there was no trend leaning toward diabetic 
nephropathy, and he rendered a diagnosis of insulin-dependent 
diabetes mellitus.

Analysis

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

The Board must assess the credibility and probative value of 
evidence, and, provided that it offers an adequate statement 
of reasons or bases, the Board may favor one medical opinion 
over another.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  While the Board is not free to ignore the opinion of 
a treating physician, it is free to discount the weight or 
credibility of that physician's statement.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).

The Board finds that the preponderance of the evidence shows 
the veteran's proteinuria/nephritis is not causally connected 
to her diabetes mellitus.  The Board also finds that there is 
no substantive conflict between Dr. F's conclusions and those 
of the VA examiners.  The Board notes that Dr. F's opinion 
was tentative and fell short of probable, as he noted that 
the proteinuria was likely due, at least in part, to the 
veteran's sleep apnea.  Further, Dr. F's report reflected no 
values or findings related to BUN, creatinine, or hemoglobin 
A1C, as it apparently focused solely on the veteran's 
proteinuria.  On the other hand, the examiner at the May 2002 
VA examination reviewed test results back to 1994 and found 
no evidence of kidney malfunction.  That continued to be the 
case at the May 2003 VA genitourinary examination, where the 
examiner opined that the veteran's test results were within 
normal limits and showed no tendency towards diabetic 
nephropathy.

As concerns the reports from the VA nurse practitioner and 
her opinion on the proteinuria, they merely echoed what Dr. F 
opined.  The veteran's hearing testimony on what the 
practitioner may have told her is immaterial, as the Court 
has held that a veteran's account of what a physician 
purportedly said, filtered as it is through a lay person's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Thus, the Board is constrained to find that the preponderance 
of the evidence is against service connection on a secondary 
basis, as there is no evidence of a diabetes-related renal 
disorder.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Degmetich v. Brown, 104 F.3d 1328 (1997) 
(interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes) and 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999).  See also Rose 
v. West, 11 Vet. App. 169, 171 (1998).




ORDER

Entitlement to an increased rating for diabetes mellitus is 
denied.

Entitlement to service connection for nephritis as secondary 
to service-connected diabetes mellitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


